DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15, 16 and 20-26 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed catheter assembly.
 The closest prior art of record is Newgard et al (U.S. Pat. 4.874,377, hereinafter “Newgard”) and Cote, Sr. et al (U.S. Pat. 7,789,864 B2, hereinafter “Cote”).
However, these references do not disclose the device as claimed or described above.
Regarding claim 15, the prior art reference of Newgard does not disclose that the probe comprises an exterior surface that is perpendicular to the proximal surface of the base and is parallel to the central axis of the catheter adapter, and wherein the exterior surface of the probe is proximal to the proximal surface of the base that is transverse to the central axis of the catheter adapter. Rather, as shown in Newgard, the exterior surface of the probe is sloped so as to conform with the inner surface 80 of the septum 48. 
Further, Cote does not disclose that the exterior surface of the probe is proximal to the proximal surface of the base that is transverse to the central axis of the catheter adapter (rather, to the extent that Cote discloses the transverse surface of the probe, it is distal to the proximal surface of the base).
Regarding claim 23, Newgard does not disclose that the slit is closed and abuts a tip of the probe. Rather, in Newgard, the obturator 48 is not intended to be fully advanced into the seating groove of the septum; rather, an unoccupied area or void is present at the base of the annular seating groove 50 (see col. 7, lines 43-46).
Further, regarding claim 23, Cote does not disclose that the slit is closed and abuts a tip of the probe in its proximal position before a force is applied to the proximal end of the septum by the external device (rather, in Cote, a small hollow area 46 is formed between the septum and the probe, as illustrated in Fig. 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/10/2022